 



Exhibit 10.2
[WON Letterhead]
February 25, 2008
To: Norman J. Pattiz
Re: Voting Agreement
Dear Mr. Pattiz:
In connection with that certain Voting Agreement, dated as of the date hereof
(the “Voting Agreement”), by and among Gores Radio Holdings, LLC (together with
its designees that are Affiliates of The Gores Group, LLC, the “Purchaser”) and
each of the Stockholders signatory thereto, Westwood One, Inc., a Delaware
corporation (the “Company”), hereby agrees as follows:
1. Company Agreement to Indemnify. The Company shall indemnify and hold you
harmless, solely in your capacity as a Stockholder, if you become a party to or
witness or other participant in, or are threatened to be made a party to or
witness or other participant in, any threatened, pending or completed action,
suit, proceeding or alternative dispute resolution mechanism, or any hearing,
inquiry or investigation that you reasonably believe might lead to the
institution of any such action, suit, proceeding or alternative dispute
resolution mechanism, whether civil, criminal, administrative, investigative or
other (hereinafter, a “Claim”) against any and all reasonable expenses
(including reasonable attorneys’ fees and all other costs, expenses and
obligations incurred in connection with investigating, defending, being a
witness in or participating in (including on appeal), or preparing to defend, be
a witness in or participate in, any such action, suit, proceeding, alternative
dispute resolution mechanism, hearing, inquiry or investigation), judgments,
fines, penalties and amounts paid in settlement (if such settlement is approved
in advance by the Company, which approval shall not be unreasonably withheld) of
such Claim (collectively, “Expenses”), including all interest, assessments and
other charges paid or payable in connection with or in respect of such Expenses,
reasonably incurred by you by reason of (or arising out of) the fact that you
are or were a party to the Voting Agreement, except that the Company shall have
no indemnification obligation for any Expenses incurred by you in to the extent
it shall be finally determined by a court or arbitral tribunal that such
Expenses resulted primarily from your bad faith, gross negligence or willful
misconduct.
2. Contribution. If the indemnification provided for in Section 1 above for any
reason is held by a court of competent jurisdiction to be unavailable to you in
respect of any Expenses, then the Company, in lieu of indemnifying you hereunder
shall contribute to the amount of such Expenses paid or payable by you as a
result of any Claims (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company and you, or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of the Company and you with
respect to such Claims as well as any other relevant equitable considerations.
The Company and you agree that it would not be just and equitable if
contribution pursuant to this Section 2 were determined by pro rata or per
capita allocation or by any other method of allocation that does not take
account of the equitable considerations referred to in the immediately preceding
sentence.

 

 



--------------------------------------------------------------------------------



 



3. Procedures.
(a) Reimbursement of Expenses. All reasonable out-of-pocket costs and expenses
incurred by you in connection with any Claim shall be reimbursed by the Company
as incurred; provided, however to the extent that it shall be finally determined
by a court or arbitral tribunal that such costs and expenses resulted primarily
from your bad faith, gross negligence or willful misconduct, you will promptly
repay the Company such costs and expenses.
(b) Notice of Claim. You shall give the Company notice in writing in accordance
with Section 5 of this Agreement as soon as reasonably practicable of any Claim
made against you for which indemnification will or could be sought under this
Agreement, provided, that the failure to so notify the Company shall not relieve
the Company of its obligations hereunder except to the extent that the Company
has been materially prejudiced thereby.
(c) Selection of Counsel. In the event the Company shall be obligated hereunder
to pay the Expenses of any Claim, the Company shall be entitled to assume the
defense of such Claim, with counsel approved by you (which approval shall not be
unreasonably withheld) upon the delivery to you of written notice of its
election to do so no later than ten business days following notice of such
Claim. After delivery of such notice, approval of such counsel by you and the
retention of such counsel by the Company, the Company will not be liable to you
under this Agreement for any fees of counsel subsequently incurred by you with
respect to the same Claim; provided, that (i) you shall have the right to employ
your own counsel in any such Claim at your own expense and (ii) if (A) you shall
have reasonably concluded (after consultation with counsel) that there is a
conflict of interest between the Company and you in the conduct of any such
defense, or (B) the Company shall not continue to retain such counsel to defend
such Claim, then the fees and expenses of your counsel shall be at the expense
of the Company. The Company shall not settle any action, suit or proceeding
without your consent unless such settlement would not in any manner impose any
expense, penalty or limitation on you that is not indemnified hereunder or
provide for the admission of wrongdoing on your part. You shall not settle any
action, suit or proceeding in any manner that would impose any expense, penalty
or limitation on the Company or provide for the admission of wrongdoing on the
part of the Company without the Company’s prior written consent, which consent
shall not be unreasonably withheld.
4. Expenses. The Company shall pay your reasonable legal fees incurred in
connection with the preparation and negotiation of this Agreement and the Voting
Agreement; provided, that such legal fees shall not exceed in the aggregate
$30,000.

 

2



--------------------------------------------------------------------------------



 



5. Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (i) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section 4 before 5:30 p.m. (New York City time) on a Trading
Day, (ii) the Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified in
this Agreement later than 5:30 p.m. (New York City time) on any date and earlier
than 11:59 p.m. (New York City time) on such date, (iii) the Trading Day
following the date of sending, if sent by nationally recognized overnight
courier service, specifying next business day delivery or (iv) upon actual
receipt by the party to whom such notice is required to be given if delivered by
hand. The address for such notices and communications shall be as follows:
if to you:

at the address set forth on the signature pages hereof; and
if to the Company:
Westwood One, Inc.
40 West 57th Street, 5th Floor
New York, New York 10019
Attention: General Counsel
Phone: (212) 641-2000
Fax: (212) 641-2198
or such other address as may be designated in writing hereafter, in the same
manner, by such Person by two Trading Days’ prior notice to the other party in
accordance with this Section 4.
6. Capitalized terms used but not defined herein shall have the meaning ascribed
to them in the Voting Agreement.
This letter agreement may not be amended or waived except by an instrument in
writing signed by each of the signatories to this letter agreement and may not
be assigned by either party without prior written consent. This letter agreement
shall be governed by, and construed in accordance with, the laws of the State of
New York. This letter agreement may be executed in counterparts, each of which
shall be an original, and all of which, when taken together, shall constitute
one and the same agreement. Delivery of an executed signature page of this
letter agreement by facsimile transmission shall be effective as delivery of a
manually executed counterpart hereof.
[signature page follows]

 

3



--------------------------------------------------------------------------------



 



Please confirm that the foregoing is our mutual understanding by signing and
returning to us an executed counterpart of this letter agreement.

              Very truly yours,
 
            WESTWOOD ONE, INC.
 
       
 
  By:   /s/ David Hillman
 
       
 
      Name: David Hillman
 
      Title: CAO and GC
 
       
Accepted and agreed to as of
the date first written above by:
       
 
       
/s/ Norman J. Pattiz
 
        
Norman J. Pattiz
       
[address]
       

[Signature Page to Indemnification Letter Agreement]

 

4